11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT


Hector Manuel Gonzalez, Jr,                     * From the 118th District
                                                  Court of Howard County,
                                                  Trial Court No. 13447.

Vs. No. 11-12-00360-CR                          * December 31, 2014

The State of Texas,                             * Memorandum Opinion by Wright, C.J.
                                                  (Panel consists of: Wright, C.J.,
                                                  Willson, J., and Bailey, J.)

     This court has inspected the record in this cause and concludes that there
are errors in the judgments below. Therefore, in accordance with this court’s
opinion, we modify the judgments to accurately reflect the sentences
pronounced by the trial court. We modify the judgment of conviction in
count two to reflect that the conviction is for count two rather than count three.
Additionally, we modify the judgment in count one to reflect that the sentence
in count one is to run concurrently with the sentences in counts two and four.
Further, we modify the judgment in count four to reflect that the sentence in
count four is to run concurrently with the sentences in counts one and two. As
modified, we affirm the judgments of the trial court.